In an action to foreclose a mortgage, the proposed intervenors, Melina Fernandez and U.S. Bank, also known as U.S. Bank *609Home Mortgage, appeal from an order of the Supreme Court, Nassau County (Adams, J.), dated May 6, 2011, which denied their motion pursuant to CPLR 1012 for leave to intervene in the action, and thereafter, inter alia, to vacate a judgment of foreclosure of the same court entered July 14, 2008.
Ordered that the order is affirmed, with costs.
Intervention pursuant to either CPLR 1012 or 1013 requires a timely motion (see CPLR 1012, 1013; JP Morgan Chase Bank, N.A. v Edelson, 90 AD3d 996, 996-997 [2011]; see also Siegel, NY Prac § 183 at 312 [4th ed]). Here, the proposed intervenors moved pursuant to CPLR 1012 for leave to intervene in this action to foreclose a mortgage. The proposed intervenors’ motion was made more than SVa years after the action was commenced and the notice of pendency was filed, more than 2Vs years after the judgment of foreclosure was entered, and at least one year after the proposed intervenor Melina Fernandez concededly had actual notice of the foreclosure action. In view of the proposed intervenors’ undue delay in seeking leave to intervene, the Supreme Court properly denied their motion for that relief (see JP Morgan Chase Bank, N.A. v Edelson, 90 AD3d at 996-997; T & V Constr. Corp. v Pratti, 72 AD3d 1065, 1066 [2010]; Vacco v Herrera, 247 AD2d 608, 608-609 [1998]; Rectory Realty Assoc. v Town of Southampton, 151 AD2d 737, 737-738 [1989]). Rivera, J.P., Eng, Lott and Miller, JJ, concur.